Citation Nr: 1436263	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  00-20 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis.

2.  Entitlement to service connection for ulcers.

3.  Entitlement to service connection for chronic fatigue syndrome.

4.  Entitlement to service connection for sterility.

5.  Entitlement to service connection for an eye disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to April 1971.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a March 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified before a Veterans Law Judge (VLJ) in March 1999, and a transcript of that hearing is of record.  That VLJ has since retired, and the Veteran was provided an opportunity for another hearing in September 2010 and March 2012.  The September 2010 hearing was postponed at the Veteran's request due to poor health.  The Veteran failed to appear for his March 2012 hearing without providing good cause.

These matters were most recently before the Board in February 2013, when the Board directed the RO to again schedule the Veteran for a hearing before a VLJ.  A hearing was scheduled to occur in June 2014, and the Veteran again failed to appear without providing good cause.  Under these circumstances, the Board considers the Veteran's request for a hearing to have been withdrawn.  38 C.F.R. § 20.702(d) (2013).  

In this regard, it is important for the Veteran to understand that the undersigned has reviewed the transcript of the prior hearing. 

The Board additionally finds that there has been substantial compliance with its remand instructions directing the RO to schedule the Veteran for a hearing before a Veterans Law Judge.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

The Veteran's original claim additionally sought service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  In January 2013, while the case was in remand status, the Veteran was granted service connection for major depressive disorder with generalized anxiety disorder and symptoms of PTSD with a 100 percent rating effective July 30, 1998.  The Veteran has not disagreed with the effective date of this 100 percent rating.  Therefore, the matter has been resolved and is not in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  An unappealed March 1972 rating decision denied the Veteran's claim of entitlement to service connection for hepatitis.

2.  The evidence received since the March 1972 rating decision is cumulative and redundant, does not relate to unestablished facts necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for hepatitis.

3.  The weight of the probative evidence is against a finding that residuals of an eye injury, ulcers, chronic fatigue syndrome, or sterility are related to or aggravated by active duty service.


CONCLUSIONS OF LAW

1.  The March 1972 rating decision denying the Veteran's claim of entitlement to service connection for hepatitis is final.  38 U.S.C.A § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972).

2.  New and material evidence has not been received sufficient to reopen the Veteran's claim of entitlement to service connection for hepatitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013).

3.  The criteria for service connection for residuals of an eye injury, ulcers, chronic fatigue syndrome, and sterility have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed in this decision.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Appellant.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2013).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2002); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013); Smith v. West, 12 Vet. App. 312 (1999).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran's claim of entitlement to service connection for hepatitis was last finally denied in a March 1972 rating decision.  No evidence was received within one year of the March 1972 decision and no new service records have been submitted.  Therefore, the March 1972 decision is final.  38 C.F.R. § 3.156(b), (c) (2013).  

Turning to the facts in this case, the March 1972 rating decision found that the evidence did not demonstrate that the Veteran suffered from residuals of infectious hepatitis.  The Board finds that the evidence submitted since the March 1972 rating decision does not provide relevant information as to the issue of whether the Veteran has suffered from hepatitis or residuals of infectious hepatitis at any time.  Significantly, the Veteran has presented no medical evidence showing treatment for, or diagnosis of, hepatitis or residuals of infectious hepatitis at any time.  

For the reasons set forth above, none of the evidence added to the record since the March 1972 decision, either taken alone or taken in the context of all of the evidence of record, is new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for hepatitis.  In light of the above, the claim for service connection for hepatitis may not be reopened.

Service Connection for Ulcers, Chronic Fatigue Syndrome, and Sterility

The Veteran claims that he suffers from ulcers, chronic fatigue syndrome, and sterility as a result of his active duty service.  The Board will address these claims together because they all fail for the same reason: the evidence does not demonstrate the presence of the claimed disability.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board has reviewed the medical evidence of record, and it has found no evidence documenting treatment for, or a diagnosis with, ulcers, chronic fatigue syndrome, or sterility.  The medical evidence demonstrates that the Veteran has not suffered from these disabilities at any time during the period on appeal.  Even if we assume that he has these problems, there is nothing to indicate a problem in service or for decades after service, more than 40 years ago.

With respect to the Veteran's lay statements regarding experiencing symptoms associated with his claimed ulcers, chronic fatigue syndrome, and sterility, the Board has no reason to doubt that the Veteran believes that he experiences such symptoms.  The Veteran is competent to testify as to such.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran, as a layperson, is not competent to report that any symptoms that he experiences rise to the level of a "disability" for VA purposes.  Thus, while the Veteran may believe that he has experienced symptoms associated with ulcers, chronic fatigue syndrome, or sterility, the Veteran's statements are not sufficient to establish the presence of a current disability at this time.  Additionally, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability.

The Board concludes that the preponderance of the evidence is against granting service connection for ulcers, chronic fatigue syndrome, or sterility.  As the preponderance of the evidence is against the claims, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for an Eye Disability

The Veteran claims that he suffers from an eye disability as a result of his active duty service.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The medical evidence of record demonstrates that the Veteran has been diagnosed with a variety of eye conditions.  In January 2000, a VA clinician diagnosed the Veteran with myopic astigmatism with presbyopia.  In October 2008, a VA clinician diagnosed the Veteran with presumed glaucoma and early cataracts OD.  In May 2009, a VA clinician diagnosed the Veteran with "suspect" glaucoma, cataract OD, pseudophakic OS, and anisometropia (or a condition in which the two eyes have unequal refractive power).  

The Board notes that congenital or developmental defects (such as refractive error of the eye) are not diseases or injuries for VA compensation and pension purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2013).  Thus, absent a superimposed disease or injury, service connection may not be granted for refractive error of the eyes, including hyperopia, astigmatism, and presbyopia, even if visual acuity decreased in service.  The record contains no evidence of any superimposed disease or injury occurring during, or as a result of, military service, and as such, service connection is not warranted for any conditions involving a refractive error of the eye, such as anisometropia, myopia, astigmatism, or presbyopia.

The medical record demonstrates, however, that the Veteran has eye disabilities beyond refractive errors, such as cataracts.  Thus, a current disability is shown.  

The evidence does not support a finding that an in-service disease, event, or injury occurred, however, and the Veteran's claim fails on this basis.  In February 1969, the Veteran complained of irritation in his right eye.  In May 1969 and July 1969, the Veteran complained of chronic allergic symptoms in his eyes, and an anti-inflammatory medicine was prescribed.  In December 1969, the Veteran complained of slightly blurred distant vision, and ophthalmologic examination found that the Veteran's eyeglass prescription had changed.  

The Veteran's March 1971 separation examination indicated that the Veteran's eyes were normal (with the exception of refractive error), opthalmoscopic examination was normal, the Veteran's pupils were normal, and the Veteran's ocular motility was normal.  It was recommended that the Veteran undergo additional refraction with ophthalmology.  

Thus, while the Board acknowledges that the Veteran sought treatment for irritation and allergies involving his eyes in service, the Board finds that the evidence does not support a finding that the Veteran experienced an in-service disease, event, or injury.  Despite the Veteran's complaints of allergic symptoms involving his eyes, December 1969 and March 1971 examinations were unable to find abnormalities involving the Veteran's eyes other than refractive error, which the Board can not service connect.

The Board finds it to be unnecessary to address the remaining question of medical nexus because the Veteran has failed to show the presence of an in-service event, injury, or disease.

The Board concludes that the preponderance of the evidence is against granting service connection for an eye disability.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Additional VCAA notice requirements apply in the context of a veteran's request to reopen a previously and finally denied claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In such cases, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and must provide notice that describes the evidence necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.

In the instant case, correspondence dated December 2012 provided all appropriate notification.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  VA medical records, private medical records, and records from the Social Security Administration have been obtained and reviewed in connection with this appeal.

The Veteran has not been afforded with a VA examination addressing his claimed conditions, and no such examination is required.  When determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  While there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service, as in this case, would not suffice to meet the standard because this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

Here, the weight of the medical evidence does not demonstrate that the Veteran has been diagnosed with ulcers, chronic fatigue syndrome, or sterility.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

With respect to the Veteran's claim for service connection for an eye disability, the evidence indicates that the Veteran indeed suffers from a current eye disability.  The above analysis found, however, that the evidence did not demonstrate that an event, injury, or disease occurred in service.  

Furthermore, the only evidence that the Veteran's claimed eye disabilities are related to his military service are the Veteran's own conclusory generalized lay statements, which are unsupported by even speculative medical evidence.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence not having been submitted to reopen the claim for service connection for hepatitis, the appeal is denied.

Service connection for ulcers is denied.

Service connection for chronic fatigue syndrome is denied.

Service connection for sterility is denied.

Service connection for an eye disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


